[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                               FILED
                             _____________            U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            JUNE 23, 2010
                              No. 09-16253
                           Non-Argument Panel                JOHN LEY
                                                              CLERK
                             _____________

                D.C. Docket No.09-00439-CV-TWT-1

AYANNA ROBINSON,
ELLIOTT ROBINSON,

                                                     Plaintiffs-Appellants,

                                  versus


AIRTRAN AIRWAYS, INC.,
RAYMOND LEWIS,

                                                     Defendants-Appellees.

                              ____________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                              ____________
                             (June 23, 2010)

Before BARKETT, HULL and HILL, Circuit Judges.

PER CURIAM:
       Appellants Ayanna Robinson (Mrs. Robinson) and Elliott Robinson

(collectively, the Robinsons) filed a personal injury action against AirTran

Airways, Inc. (AirTran) and Raymond Lewis (Lewis), after Mrs. Robinson was

groped by Lewis, a fellow drunken passenger, on an AirTran flight November 3,

2007, from Atlanta, Georgia, to Richmond, Virginia. In their complaint, the

Robinsons allege: (1) negligent hiring, training and supervising of AirTran

employees; (2) negligence on behalf of AirTran’s employees; (3) breach of a

common carrier’s heightened duty of care; (4) loss of consortium; (5) willful

misconduct, malice, fraud, wantonness, oppression, and want of care sufficient to

support punitive damages; and, (6) bad faith conduct entitling the Robinsons to

attorneys’ fees. AirTran filed a motion for summary judgment that was granted by

the district court.

       We have reviewed the extensive record in this case, the briefs, the

arguments of counsel presented, and the opinion of the district court. Finding no

error, we affirm the judgment of the district court.1

       AFFIRMED.




       1
         As stated, the judgment is affirmed. We offer no opinion on the gratuitous unburdening
by the district judge of his views on present day air travel.

                                               2